Name: Commission Regulation (EEC) No 3549/92 of 9 December 1992 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: accounting;  farming systems
 Date Published: nan

 10. 12. 92 Official Journal of the European Communities No L 361 / 17 COMMISSION REGULATION (EEC) No 3549/92 of 9 December 1992 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings HAS ADOPTED THIS REGULATION : Article 1 The table relating to Germany in Annex I of Regulation (EEC) No 1859/82, is replaced by the table annexed to the present regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (4) thereof, Whereas Article 3 of Commission Regulation (EEC) No 1859/92 (J), as last amended by Regulation (EEC) No 3665/90 (4), fixes the number of returning holdings per division ; that as a result of German unification the number of returning holdings must be fixed for the divi ­ sions of the former German Democratic Republic, it is appropriate to modify Annex I of Regulation (EEC) No 1859/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1993 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 109, 23 . 6. 1965, p. 1859/65 . (2) OJ No L 353, 17. 12. 1990, p . 23. 0 OJ No L 205, 13 . 7. 1982, p. 5 . 0 OJ No L 356, 19. 12. 1990, p . 15 . No L 361 /18 Official Journal of the European Communities 10 . 12. 92 ANNEX Number of returning holdings by division Number of Reference Name of division returning holdings Number (accounting year ' 1993' onwards) 'GERMANY 010 Schleswig-Holstein 500 020 Hamburg 40 030 Niedersachsen 800 040 Bremen  050 Nordrhein-Westfalen 660 060 Hessen 370 070 Rheinland-Pfalz 480 080 Baden-WÃ ¼rttemberg 620 090 Bayern 960 100 Saarland 70 110 Berlin  112 Brandenburg 180 113 Mecklenburg-Vorpommern 130 114 Sachsen 220 115 Sachsen-Anhalt 1 40 116 Thuringen 1 30 Total Germany 5 300'